EXHIBIT 20
                                                                   Page 1

1
2    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
3    ----------------------------- X
     NATIONAL ASSOCIATION FOR
4    THE ADVANCEMENT OF
     COLORED PEOPLE,
5    SPRING VALLEY BRANCH, et al.,
6                    Plaintiffs,
7              vs.                                  No.
                                            7:17-cv-08943
8
     EAST RAMAPO CENTRAL
9    SCHOOL DISTRICT, et al.,
10                      Defendants.
     ----------------------------- X
11
12                                 February 8, 2018
13                                 1:53 p.m.
14
15
16             Deposition of JEAN E. FIELDS,
17   held at the offices of Morgan, Lewis &
18   Bockius LLP, 101 Park Avenue, New York,
19   New York, pursuant to Notice, before
20   Theresa Tramondo, AOS, CLR, a Notary
21   Public of the State of New York.
22
23   Reported by:
24   THERESA TRAMONDO, AOS, CLR
25   JOB NO. PA2808169B

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 5

1
2    BY THE COURT REPORTER:
3          Q.          Please state your full name for
4    the record.
5          A.          Jean E. Fields, J-E-A-N,
6    F-I-E-L-D-S.
7          Q.          What is your address?
8          A.          Home, 3 Deer Run Road, Pomona,
9    New York     10970.
10   J E A N       E       F I E L D S, called as a
11   witness, having been duly sworn by a
12   Notary Public, was examined and testified
13   as follows:
14   EXAMINATION BY
15   MR. LEVINE:
16         Q.          We are on the record.                 Good
17   afternoon.        My name is Randall Levine.                      I'm
18   an attorney for the East Ramapo Central
19   School District.
20                     Could you please state your full
21   name for the record.
22         A.          Jean E. Fields.
23         Q.          Thank you, Ms. Fields.
24                     Do you understand you're here
25   today to give testimony in a case called

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 17

1                                  Fields
2    I wasn't on the campaign.
3            Q.       In the second sentence of
4    paragraph 26 you say, "During that time, I
5    witnessed a shift in the tenor of these
6    board meetings as the board became hostile
7    and unwelcoming to members of the public
8    school community who attended."                       Do you see
9    that?
10           A.       Yes.
11           Q.       When you use the phrase "public
12   school community" in paragraph 26, what do
13   you mean by that?
14           A.       The parents of the public school
15   students.
16           Q.       Is there anybody else besides
17   the parents of the public school students
18   who would be members of the public school
19   community?
20           A.       Yes.
21           Q.       Who else would you say -- I'm
22   only asking for your understanding.                          Who
23   else would you say counts as a member of the
24   public school community?
25           A.       I think anyone who advocates for

                               Veritext Legal Solutions
             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 18

1                                Fields
2    public school education.
3          Q.       So it is not necessary to be the
4    parent of a public school student to be a
5    member of the public school community; is
6    that right?
7          A.       That's true.
8          Q.       Is your understanding of the
9    public school community in any way limited
10   by a person's race?
11         A.       No.
12         Q.       So White people can be members
13   of the public school community?
14         A.       Why, of course.
15         Q.       And Latino people can be members
16   of the public school community?
17         A.       Yes.
18         Q.       And Black people can be members
19   of the public school community?
20         A.       Yes.
21         Q.       And Jewish people can be members
22   of the public school community?
23         A.       Yes.
24         Q.       Is there anybody who can't be a
25   member of the public school community?

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 19

1                                Fields
2          A.       I guess anybody who does not
3    advocate for public school.
4          Q.       What do you mean by "advocate
5    for public school"?
6          A.       That is committed to a strong
7    public school education.
8          Q.       Is that like a -- is what you're
9    describing a policy preference in favor of
10   public school programs; is that a fair way
11   to describe it?
12         A.       I don't know.
13         Q.       I'm just trying to understand
14   what you mean by "advocate for public
15   schools."     So anybody who has a particular
16   preference for strong or well-funded public
17   schools; is there a policy angle to it?
18         A.       I don't know of a policy, but
19   anyone who believes and advocates for public
20   school education would be that community,
21   even if they don't have kids in public
22   school.
23         Q.       What specifically might somebody
24   who advocates for the public school in your
25   understanding, what specifically might they

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 20

1                                Fields
2    be advocating for?
3          A.       Fabulous education, strong
4    programs, just the best that a kid can get
5    in the public school.
6          Q.       Would an advocate for public
7    schools advocate for better funding of
8    public schools?
9                   MR. JASON:           Objection.
10         A.       I think it advocates for the
11   best education that a students can obtain in
12   a public school, whatever that means; I
13   mean, whatever avenues.
14         Q.       Turning back to paragraph 26,
15   you say that you "witnessed a shift in the
16   tenor of these board meetings as the board
17   became hostile and unwelcoming to members of
18   the public school community who attended."
19   If the board is hostile to the members of
20   the public school community, what community
21   is the board from?
22         A.       Majority of the private school
23   community.
24         Q.       I'm just asking for your
25   understanding.        What do you mean when you

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 21

1                                Fields
2    say "private school community"?
3          A.       Any student in school who is not
4    attending public school of school age.
5          Q.       That would be private school
6    students, right?
7          A.       Yes.
8          Q.       Is the private school community
9    limited to private school students
10   themselves?
11         A.       I think just that the public
12   school community is limited to those persons
13   who advocate for public school.                     I think it
14   would be the same for private school.
15         Q.       So the private school community
16   in your understanding is made up of people
17   who advocate for private schools?
18         A.       Private education, yes.
19         Q.       What sort of things would
20   someone who advocates for private education
21   advocate for specifically?
22                  MR. JASON:           Objection.
23         A.       Not sending their child to a
24   public school.
25         Q.       Anything else?

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 22

1                                Fields
2          A.       Not that I know of.
3          Q.       When you say that you "witnessed
4    a shift of the tenor of these board
5    meetings," when between 2003 and 2013 did
6    you witness that shift?
7          A.       Particularly, I would say,
8    around 2005.       There was a public school
9    trustee on the board of education who was a
10   holocaust survivor and she advocated
11   strongly for strong programs.                    She just
12   loved students, loved kids, and she lost her
13   seat on that board.
14         Q.       Do you remember her name?
15         A.       Yes, I do.
16         Q.       What was her name?
17         A.       Georgine Hyde, H-Y-D-E.
18         Q.       You witnessed a shift in the
19   tenor in 2005 with Ms. Hyde's departure from
20   the board.     Did anything else happen in 2005
21   that contributed to your sense that the
22   tenor had changed?
23         A.       Not that I can recall.
24         Q.       Do you recall who else was on
25   the school board at the time in 2005?

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 35

1                                Fields
2    we could not go and talk to them.                       If you
3    met them outside and they said, hi, you
4    could you say hi to them, but while they
5    were in school, you could not.
6          Q.       I understand.
7                   What about outside of school?
8          A.       No.
9          Q.       Why not?
10         A.       Because we don't live in the
11   same areas.
12         Q.       Turn to the same page, bottom of
13   the page, page 8, please, paragraph 28.                           So
14   folks can read along, I'll read it.                        "The
15   board's attentiveness and responsiveness to
16   the public school community began to decline
17   around 2005 when candidates backed by
18   organizations and leaders favoring lower
19   taxes and maintaining a high level of
20   district services for private school
21   students gained a majority of seats on the
22   board."    Do you see that paragraph?
23         A.       Yes, I do.
24         Q.       As you sit here today, do you
25   believe that paragraph is accurate?

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 36

1                                Fields
2          A.       Yes, I do.
3          Q.       When you say "organizations and
4    the leaders favoring lower taxes and
5    maintaining a high level of district
6    services for private school students," what
7    organizations are you referring to?
8          A.       White organizations that lived
9    in the Monsey, New Square, Kaser
10   neighborhoods.
11         Q.       Do you mean organizations from
12   the Orthodox and Hasidic Jewish communities?
13         A.       Yes.
14                  MR. JASON:           Objection.
15         Q.       By "organizations" in the
16   context of paragraph 28, are you referring
17   to organizations from the Orthodox and
18   Hasidic Jewish communities?
19         A.       Yes.
20         Q.       When you say "leaders" in the
21   context of that paragraph, who do you mean?
22         A.       The same thing.
23         Q.       So by "leaders" in paragraph 28,
24   you mean leaders from the Orthodox and
25   Hasidic Jewish communities?

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 37

1                                Fields
2          A.       Yes.
3          Q.       How do you know, if you know,
4    that those organizations and leaders favored
5    lower taxes?
6                   MR. JASON:           Objection.
7          A.       Because I've been to board
8    meetings where they stood up and basically
9    said on behalf of their communities that
10   they wanted lower taxes.
11         Q.       Do you know whether they were
12   referring to property taxes?
13         A.       I imagine so, yes.
14         Q.       How do you know that they
15   favored maintaining a high level of district
16   services for private school students?
17         A.       They also said that.
18         Q.       Other than people from the
19   Orthodox and Hasidic Jewish communities
20   speaking at board meetings, have you ever
21   heard anyone else from the Orthodox and
22   Hasidic Jewish communities express that they
23   favor lower taxes?
24         A.       No.      But I might add that the
25   person who spoke indicated that he spoke on

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 38

1                                   Fields
2    behalf of the organization.                     He belonged to
3    an organization.
4             Q.       Do you recall the name of the
5    organization?
6             A.       No, I don't.
7             Q.       Did you ever form an
8    understanding of why the Orthodox and
9    Hasidic Jewish communities favored lower
10   taxes?
11                     MR. JASON:           Objection.
12            A.       No.
13            Q.       Did you ever hear anyone say why
14   this particular organization from the
15   Orthodox and Hasidic Jewish communities
16   favored lower taxes?
17            A.       No.
18            Q.       Do you have an understanding of
19   your own?
20            A.       No.
21            Q.       In the same paragraph when you
22   say "maintaining a high level of district
23   services for private school students," what
24   specifically are you talking about there?
25            A.       Whatever services the private

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 39

1                                Fields
2    schools get from the district.
3          Q.       Such as?
4          A.       Mandated services,
5    transportation and books.                 That's all that
6    comes to mind.
7          Q.       When you say "mandated
8    services," what services are mandated?
9          A.       "Mandated service" is a term
10   that refers to special education students
11   and any service that they're required.
12         Q.       It's only for special education
13   students, though?
14         A.       Mandated services only applies
15   to special ed.
16         Q.       In paragraph 28 you say that
17   "candidates backed by organizations that
18   favor lower taxes and maintaining a high
19   level of district services for private
20   school students gained a majority of seats
21   on the board."        So by that, do you mean that
22   in the 2005 election a majority of the board
23   of education were members of the Orthodox
24   and Hasidic Jewish community?
25         A.       I don't know that.                  I don't

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 40

1                                   Fields
2    remember that, if it was 2005.
3             Q.       But it was around 2005, right?
4             A.       Yes.
5                      MR. JASON:           Objection.
6             Q.       In your mind is there anything
7    wrong with members of the Orthodox and
8    Hasidic Jewish community favoring lower
9    taxes?
10            A.       Absolutely not.               I'd like lower
11   taxes too.
12            Q.       In your mind is there anything
13   wrong with members of the Orthodox and
14   Hasidic Jewish community favoring a high
15   level of district services for private
16   school students?
17            A.       No.
18            Q.       Is there anything wrong with
19   members of the Orthodox and Hasidic Jewish
20   communities running for seats on the school
21   board?
22            A.       No.
23            Q.       Turn to page 2, at the bottom of
24   the page, paragraph 8, I'm paraphrasing,
25   correct me if I'm wrong, but paragraph 8

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 53

1                                Fields
2          Q.       Did your campaign slate take any
3    official positions on any district services
4    affecting private school students?
5          A.       You know, we were concerned
6    about getting the best education for public
7    school students.          And that's really what we
8    concentrated on.          We wanted the public
9    schools to be as good as they could be.                           I'd
10   say, as good as they were before.                       Like, I
11   would say, that every parent wants that.
12         Q.       So services for private school
13   students were not a major part of your
14   campaign; is that a fair statement?
15         A.       That's a fair statement.
16         Q.       Did your campaign take any
17   official position on reducing district
18   services to private school students?
19         A.       No.
20         Q.       Did your campaign take any
21   official position on maintaining district
22   services to private school students?
23         A.       No.
24         Q.       Did you in your campaign make
25   any effort to appeal to the parents of

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 54

1                                  Fields
2    private school students to vote for you?
3            A.       There were private school
4    parents who reached out to us.
5            Q.       Do you remember specifically?
6            A.       I don't know who they were.                        I
7    mean, I don't remember their names.                          I know
8    it was a group of women from the private
9    school community who met us at the library
10   and their intent was that they wanted to
11   support us and they also wanted their
12   children to be educated.
13           Q.       In that context, do you mean by
14   saying "private school community" the
15   Orthodox and Hasidic Jewish communities?
16           A.       Yes.
17           Q.       Did you meet with those women at
18   the library?
19           A.       Yes.
20           Q.       Do you recall when about that
21   meeting may have occurred?
22           A.       I don't recall.               I don't recall,
23   but it has to be within the campaign year,
24   so...
25           Q.       Do you recall who was there

                               Veritext Legal Solutions
             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 59

1                                Fields
2    neighborhoods?
3          A.       Yes.
4          Q.       When you referred to exclusively
5    Orthodox and Hasidic Jewish neighborhoods
6    before, what neighborhoods were those?
7          A.       Kaser, some of Monsey and
8    New Square.
9          Q.       You didn't campaign in those
10   neighborhoods?
11         A.       No.
12         Q.       Why not?
13         A.       Because I didn't think I would
14   be welcome there.
15         Q.       Why didn't you think you would
16   be welcome there?
17         A.       Because when my husband and I
18   first moved to Rockland County, we didn't
19   know the county, and we drove into a street
20   in New Square, and we were surrounded by a
21   bunch of men, and we were escorted out.
22         Q.       Did the women you met with from
23   the Orthodox and Hasidic Jewish communities
24   offer to campaign for you in those
25   exclusively Orthodox and Hasidic Jewish

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 67

1                                Fields
2          Q.       Do you believe it's been
3    historically low?
4          A.       In the past, yes.
5          Q.       Were you successful in your run
6    for the school board?
7          A.       No, I was not.
8          Q.       Do you think you lost the
9    election because you're Black?
10         A.       No.      I think I lost the election
11   because someone else got more votes.
12         Q.       Do you think that Black
13   residents of East Ramapo have a fair
14   opportunity to run for the school board?
15         A.       No, I don't believe that.
16         Q.       Why not?
17         A.       First of all, I would like an
18   opportunity to voice what my concerns are,
19   and since there's always -- the residents --
20   the minority residents never have an
21   opportunity to get in on the school board,
22   so -- it's always the other side, the other
23   community, and something about that.
24         Q.       Well, let's drill down on that a
25   little bit.

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                   Page 68

1                                  Fields
2                     Do the residents from the
3    minority community, are they not able to get
4    elected to the school board because they're
5    minorities?
6                     MR. JASON:           Objection.
7            A.       I don't think so.                 I think it's
8    because they don't have enough votes.
9            Q.       Why do you think they don't have
10   enough votes?
11           A.       Because in the Jewish -- the
12   Orthodox and Hasidic communities, there is
13   something called a "bloc vote," and whatever
14   their interests are, the bloc vote always
15   wins.
16           Q.       Does the bloc vote, as you
17   describe it, do they vote for minority
18   candidates?
19                    MR. JASON:           Objection.
20           A.       They vote for people who have
21   their interests at heart, whether they're
22   minority or not.
23           Q.       Your understanding is that the
24   Orthodox and Hasidic Jewish communities vote
25   for candidates who align with their

                               Veritext Legal Solutions
             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 69

1                                   Fields
2    interests regardless of their race?
3             A.       Yes.
4             Q.       In your experience in East
5    Ramapo, has there ever been a problem with
6    minority voters being kept away from the
7    polls?
8             A.       Not that I know of.
9             Q.       Do you know, or, rather, in your
10   experience, have you ever seen candidates
11   for the school board in East Ramapo ever
12   campaign on an issue specifically about
13   race?
14            A.       I have not.
15                     But I would like to take a
16   break.
17                     MR. LEVINE:            That's fine.
18                     (Recess taken.)
19            Q.       In 2016 you ran against an
20   opposing slate, right?
21            A.       Yes.
22            Q.       And that opposing slate included
23   a gentleman by the name of Pierre Germain;
24   do you remember that?
25            A.       Yes.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                 Page 82

1                                Fields
2    process that you needed to go through to get
3    on to a certain slate, but just to run for
4    the school board, you don't need to be on a
5    slate, do you?
6          A.       You don't need to.                  You just
7    need to apply.        You need to have a certain
8    number of signatures and you need to make a
9    formal application to the board of
10   education.
11         Q.       Right.
12                  So there is no reason why three
13   people can't go down to the school district
14   and file those papers and run for the school
15   board, right?
16                  MR. JASON:           Objection.
17         A.       With the proper signatures.
18         Q.       Right.
19                  They don't need a formal slate
20   to do that?
21                  MR. JASON:           Objection.
22         Q.       Do they?
23         A.       No, I don't think so.
24         Q.       Right.
25                  So do you know whether your

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 83

1                                   Fields
2    opponents, Pierre Germain, Bernard Charles
3    and Yehuda Weissmandl, went through any
4    formal slating process?
5             A.       No.      They probably just got
6    together with the same interests and decided
7    to.
8             Q.       Right.        I mean, it's possible.
9                      MR. LEVINE:            Off the record.
10                     (Discussion off the record.)
11            Q.       Two of your opponents in the
12   2016 election were Black men, right?
13            A.       One was.
14            Q.       Mr. Charles was a Black man,
15   right?
16            A.       He wasn't my opponent.
17            Q.       Two members of the opposing
18   slate were Black men, right?
19            A.       Yes.
20            Q.       And your understanding is that
21   they were supported by the Orthodox and
22   Hasidic Jewish communities, right?
23            A.       Yes.
24            Q.       Do you think that the race of
25   the candidates in your election was a

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                    Page 84

1                                    Fields
2    motivating factor for any of the voters who
3    voted?
4             A.        No.
5                       MR. LEVINE:            I have no further
6             questions.
7                       MS. MATTHEWS:              I don't have any
8             questions.
9                       MR. JASON:            Off the record.
10                      (Discussion off the record.)
11                      MR. JASON:            No questions from
12            plaintiffs.
13                      (Time noted:             4:09 p.m.)
14                                    ____________________
15                                    JEAN E. FIELDS
16
17   Subscribed and sworn to before me
18   this ___ day of __________, 201_.
19
20   _________________________________
21            Notary Public
22
23
24
25

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                                                  Page 86

1
2    ------------- I N D E X --------------
3    WITNESS         EXAMINATION BY                          PAGE
4    J.E. FIELDS        MR. LEVINE                            5
5
6    -------- INFORMATION REQUESTS ---------
7    DIRECTIONS:       (NONE)
8    RULINGS:    (NONE)
9    TO BE FURNISHED:           (NONE)
10   REQUESTS:     (NONE)
11   MOTIONS:    (NONE)
12   CONFIDENTIAL:        (NONE)
13
14   -------------- EXHIBITS ---------------
15   FIELDS EXHIBIT                               FOR ID.
16
17    Fields Exhibit 1, document titled                           10
18    "Declaration of Jean E. Fields"
19    Fields Exhibit 2, letter to                                 43
20    Dr. Joel Klein from State
21    Education Department dated
22    December 14, 2012
23
24      (EXHIBITS RETAINED BY REPORTER.)
25

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
